

116 HR 2580 IH: Modernizing Drug Enforcement Act of 2019
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2580IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. David P. Roe of Tennessee (for himself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to deem drugs or other substances that act as mu opioid
			 receptor agonists to be in schedule I, subject to exceptions for
			 substances intended for legitimate medical or research use, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Drug Enforcement Act of 2019. 2.Drugs or other substances that act as mu opioid receptor agonists (a)DefinitionsParagraph (18) of section 102 of the Controlled Substances Act (21 U.S.C. 802) is amended to read as follows:
				
					(18)
 (A)The term opiateor opioid— (i)means any drug or other substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having such addiction-forming or addiction-sustaining liability; and
 (ii)includes any drug or other substance that acts as a mu opioid receptor agonist. (B)The term mu opioid receptor is a molecule that when bound to, and activated by, a mu opioid receptor agonist would result in analgesia, euphoria, addiction, or respiratory depression in the central nervous system.
 (C)The term mu opioid receptor agonist is a substance that when bound to, and interacting with, the mu opioid receptor, activates the receptor to result in analgesia, euphoria, addiction, or respiratory depression..
 (b)SchedulingSection 201 of the Controlled Substances Act (21 U.S.C. 811) is amended by adding at the end the following:
				
					(k)Mu opioid receptor agonists
 (1)In generalEffective as of the date of enactment of the Modernizing Drug Enforcement Act of 2019, schedule I under section 202 is deemed to include, unless specifically exempted or unless listed in another schedule, any chemical substances, including their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible, that act as mu opioid receptor agonists, and any material, compound, mixture, or preparation that contains any quantity of such substances.
 (2)ExceptionsA chemical substance is exempt from inclusion in schedule I by operation of paragraph (1)— (A)if the substance is the subject of an approved application submitted under subsection (b) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act;
 (B)to the extent the substance is exempt from the provisions of section 505 of such Act relating to new drugs because—
 (i)the substance is intended solely for investigational use as described in section 505(i) of such Act; and
 (ii)the substance is being used exclusively for purposes of a clinical trial that is the subject of an effective investigational new drug application; or
 (C)to the extent the substance is the subject of a nonclinical study by researchers qualified by scientific training to investigate the safety and effectiveness of drugs.
 (3)ListingNot later than 180 days after the date of enactment of the Modernizing Drug Enforcement Act of 2019, the Attorney General shall update schedule I in accordance with paragraph (1). The Attorney General may list substances in schedule I pursuant to paragraph (1) without regard to the process and considerations that are otherwise applicable under this section for adding, removing, or transferring controlled substances to, from, or among the schedules under section 202..
			